Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                     Reason for Allowance 
2.        The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “invoking a system management mode (SMM) master function in response to receiving the SMI, the SMM master function to: increment a first counter corresponding to a unique combination of the first function and the first calling address;” in combination with other recited elements in independent claim 1. 

            The prior art of record doesn’t teach or render obvious “a processor to invoke an SMM master function in response to determining that a system management interrupt (SMI) has been initiated, the SMM master function to: increment a first counter corresponding to a unique combination of the first function and the first calling address;” in combination with other recited elements in independent claim 11.

            The prior art of record doesn’t teach or render obvious “determining a first calling address associated with the SMI based on the second value; incrementing a first counter corresponding to a unqiue combination of the first function and the first calling address;” in combination with other recited elements in independent claim 20.

  However, JAN does not explicitly discloses “invoking a system management mode (SMM) master function in response to receiving the SMI, the SMM master function to: increment a first counter corresponding to a unique combination of the first function and the first calling address;”.

          JAN doesn’t explicitly discloses or render obvious “a processor to invoke an SMM master function in response to determining that a system management interrupt (SMI) has been initiated, the SMM master function to: increment a first counter corresponding to a unique combination of the first function and the first calling address;”.

           JAN doesn’t explicitly discloses or render obvious “determining a first calling address associated with the SMI based on the second value; incrementing a first counter corresponding to a unqiue combination of the first function and the first calling address;”.

4.       Liu et al. (U.S. Patent Application Pub. No: 20160103665 A1) teaches receiving specification of expression aggregating data across data streams, where the expression is determined based on an attribute of a first set and an attribute of a second set. Liu discloses the expression is evaluated using the data streams over time intervals to generate an output data stream by receiving tuples from the data streams, determining a value of the expression based on the data values of the received tuples, and providing the value of the expression for the output data stream, where each tuple comprises the data value associated with a point in time. However, Liu does not explicitly discloses “invoking a system management mode (SMM) master function in response to receiving the SMI, the SMM master function to: increment a first counter corresponding to a unique combination of the first function and the first calling address;”
           Liu doesn’t explicitly discloses or render obvious “a processor to invoke an SMM master function in response to determining that a system management interrupt (SMI) has been initiated, the SMM master function to: increment a first counter corresponding to a unique combination of the first function and the first calling address;”.

           Liu doesn’t explicitly discloses or render obvious “determining a first calling address associated with the SMI based on the second value; incrementing a first counter corresponding to a unqiue combination of the first function and the first calling address;”.

5.        Therefore, the prior art of record doesn’t teach or render obvious “invoking a system management mode (SMM) master function in response to receiving the SMI, the SMM 
6.         Independent claims 11 and 20 recites limitations similar to those noted above for independent claim 1 and are considered allowable for the same reasons noted above for claim 1.

7.       Dependent claims 2-10 and 12-19 recites limitations similar to those noted above for independent claims 1, 10 and 20 are considered allowable for the same reasons noted above for claims 1, 11 and 20.
      
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








                                        Conclusion                                 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is 571-270-7106.  The examiner can normally be reached on 8:00AM-5:00PMSDT.
                 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181